Plaintiff purchased a vendee's interest in a land contract. The vendor gave notice of forfeiture *Page 367 
for nonpayment of installments and commenced a summary proceeding before a circuit court commissioner to obtain possession. The circuit court commissioner found the forfeiture and the amount due under the contract and awarded possession of the premises to the vendor. The statute gave plaintiff herein 30 days in which to pay the sum found due and save his rights under the contract. Plaintiff, instead of paying, took an appeal to the circuit court. In the circuit judgment was rendered in favor of the vendor. Again plaintiff had a right to pay the amount adjudged due and continue the contract. He did not do so but gave bond and sued out a writ of error for review in this court. This court affirmed the judgment of the circuit court. Drake v. Lippman, 234 Mich. 80. Finding that, upon affirmance here, the law accorded him no opportunity to pay the amount found due in the circuit and thereby save his rights under the contract, plaintiff filed the bill herein to have the court of equity relieve him from the forfeiture upon payment of the amount due on the contract. In the circuit the bill was dismissed and a proposed amendment denied. Plaintiff thereupon appealed.
The bill alleged no ground for equitable relief and the proposed amendment thereto disclosed no equity. Plaintiff has had his day in court upon the regularity of the proceeding at law. Plaintiff undoubtedly supposed that, after the decision of this court in the law case, he would have a right to make payment of the amount due and save the contract from forfeiture. Such, however, was not the law at the time of affirmance of the Drake Case. See Smith v. Nelson, 165 Mich. 438;  Security Investment Co. v. Meister, 214 Mich. 337.
Act No. 373, Pub. Acts 1927, now extends time for payment for 30 days after decision in this court in case it is found "that the plaintiff is entitled to the *Page 368 
possession of the premises, in consequence of the nonpayment of a sum of money." This act became effective after the appeal herein was submitted, and, of course, has no bearing upon rights and remedies of the parties fixed by law before its enactment. Plaintiff avers no ground upon which the court of equity may grant him relief.
The decree in the circuit is affirmed, with costs to defendant.
SHARPE, C.J., and BIRD, SNOW, STEERE, FELLOWS, CLARK, and McDONALD, JJ., concurred.